Exhibit 10.39


ISDA®
International Swap Dealers Association, Inc.

2002 MASTER AGREEMENT

dated as of July 28, 2004




JPMORGAN CHASE BANK and MILACRON INC.

have entered and/or anticipate entering into one or more transactions (each a
"Transaction") that are or will be governed by this 2002 Master Agreement, which
includes the schedule (the "Schedule"), and the documents and other confirming
evidence (each a "Confirmation") exchanged between the parties or otherwise
effective for the purpose of confirming or evidencing those Transactions. This
2002 Master Agreement and the Schedule are together referred to as this "Master
Agreement".

Accordingly, the parties agree as follows:—

1.      Interpretation (a)     Definitions. The terms defined in Section 14 and
elsewhere in this Master Agreement will have the meanings therein specified for
the purpose of this Master Agreement. (b)     Inconsistency. In the event of any
inconsistency between the provisions of the Schedule and the other provisions of
this Master Agreement, the Schedule will prevail. I the event of any
inconsistency between the provisions of any Confirmation of this Master
Agreement, cush Confirmation will prvail for the purpose of the relevant
Transaction. (c)     Single Agreement. All Transactions are entered into in
reliance on the fact that this Master Agreement and all Confirmations form a
single agreement between the parties (collectively referred to as this
"Agreement"), and the parties would not otherwise enter into any Transactions.
2.      Obligations (a)     General Conditions. (i)   Each party will make each
payment or delivery specified in each Confirmation to be made by it, subject to
the other provisions of this Agreement.            (ii)   Payments under this
Agreement will be made on the due date for value on that date in the place of
the account specified in the relevant Confirmation or otherwise pursuant to this
Agreement, in freely transferable funds and in the manner customary for payments
in the required currency. Where settlement is by delivery (that is, other than
by payment), such delivery will be made for receipt on the due date in the
manner customary for the relevant obligation unless otherwise specified in the
relevant Confirmation or elsewhere in this Agreement. (iii)   Each obligation of
each party under Section 2(a)(i) is subject to (1) the condition precedent that
no Event of Default or Potential Event of Default with respect to the other
party has occurred and is continuing (2) the condition precedent that no Early
Termination Date in respect of the relevant Transaction hasoccurred or been
effectively designated and (3) each other condition specified in this Agreement
to be a condition precedent for the purpose of this Section 2(a)(iii).
(b)     Change of Account. Either party may change its account for receiving a
payment or delivery by giving notice to the other party at least five Local
Business Days prior to the Scheduled Settlement Date for the payment or delivery
to which such change applies unless such other party gives timely notice of a
reasonable objection to such change. (c)     Netting of Payments. If on any date
amounts would otherwise be payable:- (i)   in the same currency; and (ii)   in
respect of the same Transaction, by each party to the other, then, on such date,
each party's obligation to make payment of any such amount will be automatically
satisfied and discharged and, if the aggregate amount that would otherwise have
been payable by one party exceeds the aggregate amount that would otherwise have
been payable by the other party, replaced by an obligation upon the party by
which the larger aggregate amount would have been payable to pay to the other
party the excess of the larger aggregate amount over the smaller aggregate
amount. The parties may elect in respect of two or more Transactions that a net
amount and payment obligation will be determined in respect of all amounts
payable on the same date in the same currency in respect of those Transactions,
regardless of whether such amounts are payable in respect of the same
Transaction. The election may be made in the Schedule or any Confirmation by
specifying that "Multiple Transaction Payment Netting" applies to the
Transactions identified as being subject to the election (in which case clause
(ii) above will not apply to such Transactions). If Multiple Transaction Payment
Netting is applicable to Transactions, it will apply to those Transactions with
effect from the starting date specified in the Schedule or such Confirmation,
or, if a starting date is not specified in the Schedule or such Confirmation,
the starting date otherwise agreed by the parties in writing. This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of Offices through which the parties make and receive
payments or deliveries. (d)      Deduction or Withholding for Tax.
(i)   Gross-Up. All payments under this Agreement will be made without any
deduction or withholding for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so
required to deduct or withhold, then that party ("X") will:—        
(1)   promptly notify the other party ("Y") of such requirements; (2)   pay to
the relevant authorities the full amount required to be deducted or withheld
(including the full amount required to be deducted or withheld from any
additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y; (3)   promptly
forward to Y an official receipt (or a certified copy), or other documentation
reasonably acceptable to Y, evidencing such payment to such authorities; and
(4)   if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment
to which Y is otherwise entitled under this Agreement, such additional amount as
is necessary to ensure that the net amount actually received by Y (free and
clear of Indemnifiable Taxes, whether assessed against X or Y) will equal the
full amount Y would have received had no such deduction or withholding been
required. However, X will not be required to pay any additional amount to Y to
the extent that it would not be required to be paid but for:—         (A)   the
failure by Y to comply with or perform any agreement contained in Section
4(a)(i), 4(a)(iii) or 4(d); or (B)   the failure of a representation made by Y
pursuant to Section 3(f) to be accurate and true unless such failure would not
have occurred but for (I) any action taken by a taxing authority, or brought in
a court of competent jurisdiction, after a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (II) a Change in Tax Law. (ii)   Liability, If:— (1)   X
is required by any applicable law, as modified by the practice of any relevant
governmental revenue authority, to make any deduction or withholding in respect
of which X would not be required to pay an additional amount to Y under Section
2(d)(i)(4); (2)   X does not so deduct or withhold; and (3)   a liability
resulting from such Tax is assessed directly against X, then, except to the
extent Y has satisfied or then satisfies the liability resulting from such Tax,
Y will promptly pay to X the amount of such liability (including any related
liability for interest, but including any related liability for penalties only
if Y has failed to comply with or perform any agreement contained in Section
4(a)(i), 4(a)(iii) or 4(d)). 3.      Representations Each party makes the
representations contained in Sections 3(a), 3(b), 3(c), 3(e) and 3(f) and, if
specified in the Schedule as applying, 3(g) to the other party (which
representations will be deemed to be repeated by each party on each date on
which a Transaction is entered into and, in the case of the representations in
Section 3(f), at all times until the termination of this Agreement). If any
"Additional Representation" is specified in the Schedule or any Confirmation as
applying, the party or parties specified for such Additional Representation will
make and, if applicable, be deemed to repeat such Additional Representation at
the time or times specified for such Additional Representation. (a)      Basic
Representations. (i)   Status. It is duly organised and validly existing under
the laws of the jurisdiction of its organisation or incorporation and, if
relevant under such laws, in good standing; (ii)   Powers It has the power to
execute this Agreement and any other documentation relating to this Agreement to
which it is a party, to deliver this Agreement and any other documentation
relating to this Agreement that it is required by this Agreement to deliver and
to perform its obligations under this Agreement and any obligations it has under
any Credit Support Document to which it is a party and has taken all necessary
action to authorise such execution, delivery and performance; (iii)   No
Violation or Conflict. Such execution, delivery and performance do not violate
or conflict with any law applicable to it, any provision of its constitutional
documents, any order or judgment of any court or other agency of government
applicable to it or any of its assets or any contractual restriction binding on
or affecting it or any of its assets; (iv)   Consents. All governmental and
other consents that are required to have been obtained by it with respect to
this Agreement or any Credit Support Document to which it is a party have been
obtained and are in full force and effect and all conditions of any such
consents have been complied with; and (v)   Obligations Binding. Its obligations
under this Agreement and any Credit Support Document to which it is a party
constitute its legal, valid and binding obligations, enforceable in accordance
with their respective terms (subject to applicable bankruptcy, reorganisation,
insolvency, moratorium or similar laws affecting creditors' rights generally and
subject, as to enforceability, to equitable principles of general application
(regardless of whether enforcement is sought in a proceeding in equity or at
law)). (b)      Absence of Certain Events. No Event of Default or Potential
Event of Default or, to its knowledge, Termination Event with respect to it has
occurred and is continuing and no such event or circumstance would occur as a
result of its entering into or performing its obligations under this Agreement
or any Credit Support Document to which it is a party. (c)      Absence of
Litigation. There is not pending or, to its knowledge, threatened against it or
any of its Credit Support Providers or any of its applicable Specified Entities
any action, suit or proceeding at law or in equity or before any court,
tribunal, governmental body, agency or official or any arbitrator that is likely
to affect the legality, validity or enforceability against it of this Agreement
or any Credit Support Document to which it is a party or its ability to perform
its obligations under this Agreement or such Credit Support Document.
(d)      Accuracy of Specified Information. All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.
(e)      Payer Tax Representation. Each representation specified in the Schedule
as being made by it for the purpose of this Section 3(e) is accurate and true.
(f)      Payee Tax Representations. Each representation specified in the
Schedule as being made by it for the purpose of this Section 3(f) is accurate
and true. (g)      No Agency.It is entering into this Agreement, including each
Transaction, as principal and not as agent of any person or entity.
4.      Agreements Each party agrees with the other that, so long as either
party has or may have any obligation under this Agreement or under any Credit
Support Document to which it is a party:— (a)      Furnish Specified
Information.It will deliver to the other party or, in certain cases under clause
(iii) below, to such government or taxing authority as the other party
reasonably directs:— (i)   any forms, documents or certificates relating to
taxation specified in the Schedule or any Confirmation; (ii)   any other
documents specified in the Schedule or any Confirmation; and (iii)   upon
reasonable demand by such other party, any form or document that may be required
or reasonably requested in writing in order to allow such other party or its
Credit Support Provider to make a payment under this Agreement or any applicable
Credit Support Document without any deduction or withholding for or on account
of any Tax or with such deduction or withholding at a reduced rate (so long as
the completion, execution or submission of such form or document would not
materially prejudice the legal or commercial position of the party in receipt of
such demand), with any such form or document to be accurate and completed in a
manner reasonably satisfactory to such other party and to be executed and to be
delivered with any reasonably required certification, in each case by the date
specified in the Schedule or such Confirmation or, if none is specified, as soon
as reasonably practicable. (b)      Maintain Authorisations. It will use all
reasonable efforts to maintain in full force and effect all consents of any
governmental or other authority that are required to be obtained by it with
respect to this Agreement or any Credit Support Document to which it is a party
and will use all reasonable efforts to obtain any that may become necessary in
the future. (c)      Comply with Laws. It will comply in all materia l respects
with all applicable laws and orders to which it may be subject if failure so to
comply would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party. (d)      Tax
Agreement. It will give notice of any failure of a representation made by it
under Section 3(f) to be accurate and true promptly upon learning of such
failure. (e)      Payment of Stamp Tax. Subject to Section 11, it will pay any
Stamp Tax levied or imposed upon it or in respect of its execution or
performance of this Agreement by a jurisdiction in which it is incorporated,
organised, managed and controlled, or considered to have its seat, or where an
Office through which it is acting for the purpose of this Agreement is located
("Stamp Tax Jurisdiction"), and will indemnify the other party against any Stamp
Tax levied or imposed upon the other party or in respect of the other party's
execution or performance of this Agreement by any such Stamp Tax Jurisdiction
which is not also a Stamp Tax Jurisdiction with respect to the other party.
5.      Events of Default and Termination Events (a)      Events of Default. The
occurrence at any time with respect to a party or, if applicable, any Credit
Support Provider of such party or any Specified Entity of such party of any of
the following events constitutes (subject to Sections 5(c) and 6(e)(iv)) an
event of default (an "Event of Default") with respect to such party:—
(i)   Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 9(h)(i)(2) or
(4) required to be made by it if such failure is not remedied on or before the
first Local Business Day in the case of any such payment or the first Local
Delivery Day in the case of any such delivery after, in each case, notice of
such failure is given to the party; (ii)   Breach of Agreement; Repudiation of
Agreement. (1)   Failure by the party to comply with or perform any agreement or
obligation (other than an obligation to make any payment under this Agreement or
delivery under Section 2(a)(i) or 9(h)(i)(2) or (4) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied within 30 days after notice
of such failure is given to the party; or (2)   the party disaffirms, disclaims,
repudiates or rejects, in whole or in part, or challenges the validity of, this
Master Agreement, any Confirmation executed and delivered by that party or any
Transaction evidenced by such a Confirmation (or such action is taken by any
person or entity appointed or empowered to operate it or act on its behalf);
(iii)   Credit Support Default. (1)   Failure by the party or any Credit Support
Provider of such party to comply with or perform any agreement or obligation to
be complied with or performed by it in accordance with any Credit Support
Document if such failure is continuing after any applicable grace period has
elapsed; (2)   the expiration or termination of such Credit Support Document or
the failing or ceasing of such Credit Support Document, or any security interest
granted by such party or such Credit Support Provider to the other party
pursuant to any such Credit Support Document, to be in full force and effect for
the purpose of this Agreement (in either case other than in accordance with its
terms) prior to the satisfaction of all obligations of such party under each
Transaction to which such Credit Support Document relates without the written
consent of the other party; or (3)   the party or such Credit Support Provider
disaffirms, disclaims, repudiates or rejects, in whole or in part, or challenges
the validity of, such Credit Support Document (or such action is taken by any
person or entity appointed or empowered to operate it or act on its behalf;
(iv)   Misrepresentation. A representation (other than a representation under
Section 3(e) or 3(f)) made or repeated or deemed to have been made or repeated
by the party or any Credit Support Provider of such party in this Agreement or
any Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;
(v)   Default under Specified Transaction. The party, any Credit Support
Provider of such party or any applicable Specified Entity of such party:—
(1)   defaults (other than by failing to make a delivery) under a Specified
Transaction or any credit support arrangement relating to a Specified
Transaction and, after giving effect to any applicable notice requirement or
grace period, such default results in a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction;
(2)   defaults, after giving effect to any applicable notice requirement or
grace period, in making any payment due on the last payment or exchange date of,
or any payment on early termination of, a Specified Transaction (or, if there is
no applicable notice requirement or grace period, such default continues for at
least one Local Business Day); (3)   defaults in making any delivery due under
(including any delivery due on the last delivery or exchange date of) a
Specified Transaction or any credit support arrangement relating to a Specified
Transaction and, after giving effect to any applicable notice requirement or
grace period, such defaults result in a liquidation of, an acceleration of
obligations under, or any early termination of, all transactions outstanding
under the documentation applicable to that Specified Transaction; or
(4)   disaffirms, disclaims, repudiates or rejects, in whole or in part, or
challenges the validity of, a Specified Transaction or any credit support
arrangement relating to a Specified Transaction that is, in either case,
confirmed or evidenced by a document or other confirming evidence executed and
delivered by that party, Credit Support Provider or Specified Entity (or such
action is taken by any person or entity appointed or empowered to operate it or
act on its behalf); (vi)   Cross Default. If "Cross Default" is specified in the
Schedule as applying to the party, the occurrence or existence of:— (1)   a
default, event of default or other similar condition or event (however
described) in respect of such party, any Credit Support Provider of such party
or any applicable Specified Entity of such party under one or more agreements or
instruments relating to Specified Indebtedness of any of them (individually or
collectively) wher e the aggregate principal amount of such agreements or
instruments, either alone or together with the amount, if any, referred to in
clause (2) below is not less than the applicable Threshold Amount (as specified
in the Schedule) which has resulted in such Specified Indebtedness becoming, or
becoming capable at such time of being declared, due and payable under such
agreements or instruments before it would otherwise have been due and payable;
or (2)   a default by such party, such Credit Support Provider or such Specified
Entity (individually or collectively) in making one or more payments under such
agreements or instruments on the due date for payment (after giving effect to
any applicable notice requirement or grace period) in an aggregate amount,
either alone or together with the amount, if any, referred to in clause (1)
above, of not less than the applicable Threshold Amount; (vii)   Bankruptcy. The
party, any Credit Support Provider of such party or any applicable Specified
Entity of such party:— (1)   is dissolved (other than pursuant to a
consolidation, amalgamation or merger); (2) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due; (3) makes a general assignment, arrangement or
composition with or for the benefit of its creditors; (4)(A) institutes or has
instituted against it, by a regulator, supervisor or any similar official with
primary insolvency, rehabilitative or regulatory jurisdiction over it in the
jurisdiction of its incorporation or organisation or the jurisdiction of its
head or home office, a proceeding seeking a judgment of insolvency or bankruptcy
or any other relief under any bankruptcy or insolvency law or other similar law
affecting creditors' rights, or a petition is presented for its winding-up or
liquidation, by it or such regulator, supervisor or similar official, or (B) has
instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or anyother relief under any bankruptcy or insolvency law or other
similar law affecting creditors' rights, or a petition is presented for its
winding-up or liquidation, and such proceeding or petition is instituted or
presented by a person or entity not described in clause (A) above and either (I)
results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding-up or liquidation or (II) is
not dismissed, discharged, stayed or restrained in each case within 15 days of
the institution or presentation thereof; (5) has a resolution passed for its
winding-up, official management or liquidation (other than pursuant to a
consolidation amalgamation or merger); (6) seeks or becomes subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for it or for all or substantially
all its assets; (7) has a secured party take possession of all or substantially
all its assets or has a distress, execution, attachment, sequestration or other
legal process levied, enforced or sued on or against all or substantially all
its assets and such secured party maintains possession, or any such process is
not dismissed, discharged, stayed or restrained, in each case within 15 days
thereafter; (8) causes or is subject to any event with respect to it which,
under the applicable laws of any jurisdiction, has an analogous effect to any of
the events specified in clauses (1) to (7) above (inclusive); or (9) takes any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the foregoing acts; or (viii)   Merger Without
Assumption. The party or any Credit Support Provider of such party consolidates
or amalgamates with, or merges with or into, or transfers all or substantially
all its assets to, or reorganises, reincorporates or reconstitutes into or as,
another entity and, at the time of such consolidation, amalgamation, merger,
transfer, reorganisation, reincorporation or reconstitution:— (1)   the
resulting, surviving or transferee entity fails to assume all the obligations of
such party or such Credit Support Provider under this Agreement or any Credit
Support Document to which it or its predecessor was a party; or (2)   the
benefits of any Credit Support Document fail to extend (without the consent of
the other party) to the performance by such resulting, surviving or transferee
entity of its obligations under this Agreement. (b)      Termination Events. The
occurrence at any time with respect to a party or, if applicable, any Credit
Support Provider of such party or any Specified Entity of such party of any
event specified below constitutes (subject to Section 5(c)) an Illegality if the
event is specified in clause (i) below, a Force Majeure Event if the event is
specified in clause (ii) below, a Tax Event if the event is specified in clause
(iii) below, a Tax Event Upon Merger if the event is specified in clause (iv)
below, and, if specified to be applicable, a Credit Event Upon Merger if the
event is specified pursuant to clause (v) below or an Additional Termination
Event if the event is specified pursuant to clause (vi) below:—
(i)   Illegality. After giving effect to any applicable provision, disruption
fallback or remedy specified in, or pursuant to, the relevant Confirmation or
elsewhere in this Agreement, due to an event or circumstance (other than any
action taken by a party or, if applicable, any Credit Support Provider of such
party) occurring after a Transaction is entered into, it becomes unlawful under
any applicable law (including without limitation the laws of any country in
which payment, delivery or compliance is required by either party or any Credit
Support Provider, as the case may be), on any day, or it would be unlawful if
the relevant payment, delivery or compliance were required on that day (in each
case, other than as a result of a breach by the party of Section 4(b)):—
(1)   for the Office through which such party (which will be the Affected Party)
makes and receives payments or deliveries with respect to such Transaction to
perform any absolute or contingent obligation to make a payment or delivery or
in respect of such Transaction, to receive a payment or delivery in respect of
such Transaction or to comply with any other material provision of this
Agreement relating to such Transaction; or (2)   for such party or any credit
Support Provider of such party (which will be the Affected Party) to perform any
absolute or contingent obligation to make a payment or delivery which such party
or Credit Support Provider has under any Credit Support Document relating to
such Transaction, to receive a payment or delivery under such Credit Support
Document or to comply with any other material provision of such Credit Support
Document; (ii)   Force Majeure Event. After giving effect to any applicable
provision, disruption fallback or remedy specified in, or pursuant to, the
relevant Confirmation or elsewhere in this Agreement, by reason of force majeure
or act of state occurring after a Transaction is entered into, on any day:—
(1)   the Office through which such party (which will be the Affected Party)
makes and receives payments or deliveries with respect to such Transaction is
prevented from performing any absolute or contingent obligation to make a
payment or delivery in respect of such Transaction, from receiving a payment or
delivery in respect of such Transaction or from complying with any other
material provision of this Agreement relating to such Transaction (or would be
so prevented if such payment, delivery or compliance were required on that day),
or it becomes impossible or impracticable for such Office so to perform, receive
or comply (or it would be impossible or impracticable for such Office so to
perform, receive or comply if such payment, delivery or compliance were required
on that day); or (2)   such party or any Credit Support Provider of such party
(which will be the Affected Party is prevented from performing any absolute or
contingent obligation to make a payment or delivery which such party or Credit
Support Provider has under any Credit Support Document relating to such
Transaction, from receiving a payment or delivery under such Credit Support
Document or from complying with any other material provision of such Credit
Support Document (or would be so prevented if such payment, delivery or
compliance were required on that day), or it becomes impossible or impracticable
for such party or Credit Support Provider so to perform, receive or comply (or
it would be impossible or impracticable for such party or Credit Support
Provider so to perform, receive or comply if such payment, delivery or
compliance were required on that day), so long as the force majeure or act of
state is beyond the control of such Office, such party or such Credit Support
Provider, as appropriate, and such Office, party or Credit Support Provider
could not, after using all reasonable efforts (which will not require such party
or Credit Support Provider to incur a loss, other than immaterial, incidental
expenses), overcome such prevention, impossibility or impracticability;
(iii)   Tax Event. Due to (1) any action taken by a taxing authority, or brought
in a court of competent jurisdiction, after a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (2) a Change in Tax Law, the party (which will be the
Affected Party) will, or there is a substantial likelihood that it will, on the
next succeeding Scheduled Settlement Date (A) be required to pay to the other
party an additional amount in respect of an Indemnifiable Tax under Section
2(d)(i)(4) (except in respect of interest under Section 9(h) or (B) receive a
payment from which an amount is required to be deducted or withheld for or on
account of a Tax (except in respect of interest under Section 9(h) and no
additional amount is required to be paid in respect of such Tax under Section
2(d)(i)(4) (other than by reason of Section 2(d)(i)(4)(A) or (B)); (iv)   Tax
Event Upon Merger. The party (the "Burdened Party") on the next succeeding
Scheduled Settlement Date will either (1) be required to pay an additional
amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4) (except in
respect of interest under Section 9(h)) or 2 receive a payment from which an
amount has been deducted or withheld for or on account of any Tax in respect of
which the other party is not required to pay an additional amount (other than by
reason of Section 2(d)(i)(4)(A) or (B)), in either case as a result of a party
consolidating or amalgamating with, or merging with or into, or transferring all
or substantially all its assets (or any substantial part of the assets
comprising the business conducted by it as of the date of this Master Agreement)
to or reorganising, reincorporating or reconstituting into or as, another entity
(which will be the Affected Party) where such action does not constitute a
Merger Without Assumption; (v)   Credit Event Upon Merger. If "Credit Event Upon
Merger" is specified in the Schedule as applying to the party, a Designated
Event (as defined below) occurs with respect to such party, any Credit Support
Provider of such party or any applicable Specified Entity of such party (in each
case, "X") and such Designated Event does not constitute a Merger Without
Assumption, and the creditworthiness of X or, if applicable, the successor,
surviving or transferee entity of X, after taking into account any applicable
Credit Support Document, is materially weaker immediately after the occurrence
of such Designated Event than that of X immediately prior to the occurrence of
such Designated Event (and, in any such event, such party or its successor,
surviving or transferee entity, as appropriate, will be the Affected party). A
"Designated Event" with respect to X means that:— (1)   X consolidates or
amalgamates with, or merges with or into, or transfers all or substantially all
its assets (or any substantial part of the assets comprising the business
conducted by X as of the date of this Master Agreement) to, or reorganises,
reincorporates or reconstitutes into or as, another entity; (2)   any person,
related group of persons or entity acquires directly or indirectly the
beneficial ownership of (A) equity securities having the power to elect a
majority of the board of directors (or its equivalent) of X or (B) any other
ownership interest enabling it to exercise control of X; or (3)   X effects any
substantial change in its capital structure by means of the issuance, incurrence
or guarantee of debt or the issuance of (A) preferred stock or other securities
convertible into or exchangeable for debt or preferred stock or (B) in the case
of entities other than corporations, any other form of ownership interest; or
(vi)   Additional Termination Event. If any "Additional Termination Event" is
specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties will be
as specified for such Additional Termination Event in the Schedule or such
Confirmation). (c)      Hierarchy of Events (i)   An event or circumstance that
constitutes or gives rise to an Illegality or a Force Majeure Event will not ,
for so long as that is the case, also constitute or give rise to an Event of
Default under Section 5(a)(i), 5(a)(ii)(1) or 5(a)(iii)(1) insofar as such event
or circumstance relates to the failure to make any payment or delivery or a
failure to comply with any other material provision of this Agreement or a
Credit Support Document, as the case may be. (ii)   Except in circumstances
contemplated by clause (i) above, if an event or circumstance which would
otherwise constitute or give rise to an Illegality or a Force Majeure Event also
constitutes an Event of Default or any other Termination Event, it will be
treated as an Event of Default or such other Termination Event, as the case may
be, and will not constitute or give rise to an Illegality or a Force Majeure
Event. (iii)   If an event or circumstance which would otherwise constitute or
give rise to a Force Majeure Event also constitutes an Illegality, it will be
treated as an Illegality, except as described in clause (ii) above, and not a
Force Majeure Event. (d)      Deferral of Payments and Deliveries During Waiting
Period. If an Illegality or a Force Majeure Event has occurred and is continuing
with respect to a Transaction, each payment or delivery which would otherwise be
required to be made under that Transaction will be deferred to, and will not be
due until:— (i)   the first Local Business Day or, in the case of a delivery,
the first Local Delivery Day (or the first day that would have been a Local
Business Day or Local Delivery Day, as appropriate, but for the occurrence of
the event or circumstance constituting or giving rise to that Illegality or
Force Majeure Event) following the end of any applicable Waiting Period in
respect of that Illegality or Force Majeure Event, as the case may be; or
(ii)   if earlier, the date on which the event or circumstance constituting or
giving rise to that Illegality or Force Majeure Event ceases to exist or, if
such date is not a Local Business Day or, in the case of a delivery, a Local
Delivery Day, the first following day that is a Local Business Day or Local
Delivery Day, as appropriate. (e)      Inability of Head or Home Office to
Perform Obligations of Branch. If (i) an Illegality or a Force Majeure Event
occurs under Section 5(b)(i)(1) or 5(b)(ii)(1) and the relevant Office is not
the Affected Party's head or home office, (ii) Section 10(a) applies, (iii) the
other party seeks performance of the relevant obligation or compliance with the
relevant provision by the Affected Party's head or home office and (iv) the
Affected Party's head or home office fails so to perform or comply due to the
occurrence of an event or circumstance which would, if that head or home office
were the Office through which the Affected Party makes and receives payments and
deliveries with respect to the relevant Transaction, constitute or give rise to
an Illegality or a Force Majeure Event, and such failure would otherwise
constitute an Event of Default under Section 5(a)(i) or 5(a)(iii)(1) with
respect to such party then, for so long as the relevant event or circumstance
continues to exist with respect to both the Office referred to in Section
5(b)(i)(1) or 5(b)(ii)(1), as the case may be, and the Affected Party's head or
home office, such failure will not constitute an Event of Default under Section
5(a)(i) or 5(a)(iii)(1). 6.      Early Termination; Close-Out Netting
(a)      Right to Terminate Following Event of Default. If at any time an Event
of Default with respect to a party (the "Defaulting Party") has occurred and is
then continuing, the other party (the "Non-defaulting Party") may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
"Automatic Early Termination" is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5(a)(vii)(1), (3), (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).
(b)      Right to Terminate Following Termination Event. (i)   Notice. If a
Termination Event other than a Force Majeure Event occurs, an Affected Party
will, promptly upon becoming aware of it, notify the other party, specifying the
nature of that Termination Event and each Affected Transaction, and will also
give the other party such other information about that Termination Event as the
other party may reasonably require. If a Force Majeure Event occurs, each party
will, promptly upon becoming aware of it, use all reasonable efforts to notify
the other party, specifying the nature of that Force Majeure Event, and will
also give the other party such other information about that Force Majeure Event
as the other party may reasonably require. (ii)   Transfer to Avoid Termination
Event. If a Tax Event occurs and there is only one Affected Party or if a Tax
Event Upon Merger occurs and the Burdened Party is the Affected Party, the
Affected Party will, as a condition to its right to designate an Early
Termination Date under Section 6(b)(iv), use all reasonable efforts (which will
not require such party to incur a loss, other than immaterial, incidental
expenses) to transfer within 20 days after it gives notice under Section 6(b)(i)
all its rights and obligations under this Agreement in respect of the Affected
Transactions to another of its Offices or Affiliates so that such Termination
Event ceases to exist. If the Affected Party is not able to make such a transfer
it will give notice to the other party to that effect within such 20 day period,
whereupon the other party may effect such a transfer within 30 days after the
notice is given under Section 6(b)(i). Any such transfer by a party under this
Section 6(b)(ii) will be subject to and conditional upon the prior written
consent of the other party, which consent will not be withheld if such other
party's policies in effect at such time would permit it to enter into
Transactions with the transferee on the terms proposed. (iii)   Two Affected
Parties. If a Tax Event occurs and there are two Affected Parties, each party
will use all reasonable efforts to reach agreement within 30 days after notice
of such occurrence is given under Section 6(b)(i) to avoid that Termination
Event. (iv)   Right to Terminate. (1)   If:— (A)   a transfer under Section
6(b)(ii) or an agreement under Section 6(b)(iii), as the case may be, has not
been effected with respect to all Affected Transactions within 30 days after an
Affected Party gives notice under Section 6(b)(i); or (B)   a Credit Event Upon
Merger or an Additional Termination Event occurs, or a Tax Event Upon Merger
occurs and the Burdened Party is not the Affected Party, the Burdened Party in
the case of a Tax Event Upon Merger, any Affected Party in the case of a Tax
Event or an Additional Termination Event if there are two Affected Parties, or
the Non-affected Party in the case of a Credit Event Upon Merger or an
Additional Termination Event if there is only one Affected Party may, if the
relevant Termination Event is then continuing, by not more than 20 days notice
to the other party, designate a day not earlier than the day such notice is
effective as an Early Termination Date in respect of all Affected Transactions.
(2)   If at any time an Illegality or Force Majeure Event has occurred and is
then continuing and any applicable Waiting Period has expired:— (A)   Subject to
clause (B) below, either party may, by not more than 20 days notice to the other
party, designate (I) a day not earlier than the day on which such notice becomes
effective as an Early Termination Date in respect of all Affected Transactions
or (II) by specifying in that notice the Affected Transactions in respect of
which it is designating the relevant day as an Early Termination Date, a day not
earlier than two Local Business Days following the day on which such notice
becomes effective as an Early Termination Date in respect of less than all
Affected Transactions. Upon receipt of a notice designating an Early Termination
Date in respect of less than all Affected Transactions, the other party may, by
notice to the designating party, if such notice is effective on or before the
day so designated, designate that same day as an Early Termination Date in
respect of any or all other Affected Transactions. (B)   An Affected Party (if
the Illegality or Force Majeure Event relates to performance by such party or
any Credit Support Provider of such party of an obligation to make any payment
or delivery under, or to compliance with any other material provision of, the
relevant Credit Support Document) will only have the right to designate an Early
Termination Date under Section 6(b)(iv)(2)(A) as a result of an Illegality under
Section 5(b)(i)(2) or a Force Majeure Event under Section 5(b)(ii)(2) following
the prior designation by the other party of an Early Termination Date, pursuant
to Section 6(b)(iv)(2)(A), in respect of less than all Affected Transactions.
(c)      Effect of Designation. (i)   If notice designating an Early Termination
Date is given under Section 6(a) or (b), the Early Termination Date will occur
on the date so designated, whether or not the relevant Event of Default or
Termination Event is then continuing. (ii)   Upon the occurrence or effective
designation of an Early Termination Date, no further payments or deliveries
under Section 2(a)(i) or 9(h)(i) in respect of the Terminated Transactions will
be required to be made, but without prejudice to the other provisions of this
Agreement. The amount, if any, payable in respect of an Early Termination Date
shall be determined pursuant to Sections 6(e) and 9(h)(ii).
(d)      Calculations; Payment Date. (i)   Statement. On or as soon as
reasonably practicable following the occurrence of an Early Termination Date,
each party will make the calculations on its part, if any, contemplated by
Section 6(e) and will provide to the other party a statement (1) showing, in
reasonable detail, such calculations (including any quotations, market data or
information from internal sources used in making such calculations), (2)
specifying (except where there are two Affected Parties) any Early Termination
Amount payable and (3) giving details of the relevant account to which any
amount payable to it is to be paid. In the absence of written confirmation from
the source of a quotation or market data obtained in determining a Close-out
Amount, the records of the party obtaining such quotation or market data will be
conclusive evidence of the existence and accuracy of such quotation or market
data. (ii)   Payment Date. An Early Termination Amount due in respect of any
Early Termination Date will, together with any amount of interest payable
pursuant to Section 9(h)(ii)(2), be payable (1) on the day on which notice of
the amount payable is effective in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default and (2) on the day
which is two Local Business Days after the day on which notice of the amount
payable is effective (or if there are two Affected Parties, after the day on
which the statement provided pursuant to clause (i) above by the second party to
provide such a statement is effective) in the case of an Early Termination Date
which is designated as a result of a Termination Event. (e)      Payments on
Early Termination. If an Early Termination Date occurs, the amount, if any,
payable in respect of that Early Termination Date (the "Early Termination
Amount") will be determined pursuant to this Section 6(e) and will be subject to
Section 6(f). (i)   Events of Default. If the Early Termination Date results
from an Event of Default, the Early Termination Amount will be an amount equal
to (1) the sum of (A) the Termination Currency Equivalent of the Close-out
Amount or Close-out Amounts (whether positive or negative) determined by the
Non-defaulting Party for each Terminated Transaction or group of Terminated
Transactions, as the case may be, and (B) the Termination Currency Equivalent of
the Unpaid Amounts owing to the Non-defaulting Party less (2) the Termination
Currency Equivalent of the Unpaid Amounts owing to the Defaulting Party. If the
Early Termination Amount is a positive number, the Defaulting Party will pay it
to the Non-defaulting Party; if it is a negative number, the Non-defaulting
Party will pay the absolute value of the Early Termination Amount to the
Defaulting Party. (ii)   Termination Events. If the Early Termination Date
results from a Termination Event:— (1)   One Affected Party. Subject to clause
(3) below, if there is one Affected Party, the Early Termination Amount will be
determined in accordance with Section 6(e)(i), except that references to the
Defaulting Party and to the Non-defaulting Party will be deemed to be references
to the Affected Party and to the Non-affected Party, respectively. (2)   Two
Affected Parties. Subject to clause (3) below, if there are two Affected
Parties, each party will determine an amount equal to the Termination Currency
Equivalent of the sum of the Close-out Amount or Close-out Amounts (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions, as the case may be, and the Early Termination Amount will be an
amount equal to (A) the sum of (I) one-half of the difference between the higher
amount so determined (by party "X") and the lower amount so determined (by party
"Y") and (II) the Termination Currency Equivalent of the Unpaid Amounts owing to
X less (B) the Termination Currency Equivalent of the Unpaid Amounts owing to Y.
If the Early Termination Amount is a positive number, Y will pay it to X, if it
is a negative number, X will pay the absolute value of the Early Termination
Amount to Y. (3)   Mid-Market Events. If that Termination is an Illegality or a
Force Majeure Event, then the Early Termination Amount will be determined in
accordance with clause (1) or (2) above, as appropriate, except that, for the
purpose of determining a Close-out Amount or Close-out Amounts, the Determining
Party will:—         (A)   if obtaining quotations from one or more third
parties (or from any of the Determining Party's Affiliates), ask each third
party or Affiliate (I) not to take account of the current creditworthiness of
the Determining Party or any existing Credit Support Document and (II) to
provide mid-market quotations; and         (B)   in any other case, use mid
market values without regard to the creditworthiness of the Determining Party.
(iii)   Adjustment for Bankruptcy. In circumstances where an Early Termination
Date occurs because "Automatic Early Termination" applies in respect of a party,
the Early Termination Amount will be subject to such adjustments as are
appropriate and permitted by law to reflect any payments or deliveries made by
one party to the other under this Agreement (and retained by such other party)
during the period from the relevant Early Termination Date to the date for
payment determined under Section 6(d)(ii). (iv)   Adjust for Illegality or Force
Majeure Event. The failure by a party or any Credit Support Provider of such
party to pay, when due, any Early Termination Amount will not constitute an
Event of Default under Section 5(a)(i) or 5(a)(iii)(1) if such failure is due to
the occurrence of an event or circumstance which would, if it occurred with
respect to payment, delivery or compliance related to a Transaction, constitute
or give rise to an Illegality or a Force Majeure Event. Such amount will (1)
accrue interest and otherwise be treated as an Unpaid Amount owing to the other
party if subsequently an Early Termination Date results from an Event of
Default, a Credit Event Upon Merger or an Additional Termination Event in
respect of which all outstanding Transactions are Affected Transactions and (2)
otherwise accrue interest in accordance with Section 9(h)(ii)(2).
(v)   Pre-Estimate. The parties agree that an amount recoverable under this
Section 6(e) is a reasonable pre-estimate of loss and not a penalty. Such amount
is payable for the loss of bargain and the loss of protection against future
risks and except as otherwise provided in this Agreement, neither party will be
entitled to recover any additional damages as a consequence of the termination
of the Terminated Transactions. (f)      Set-Off. Any Early Termination Amount
payable to one party (the "Payee") by the other party (the "Payer"), in
circumstances where there is a Defaulting Party or were there is one Affected
Party in the case where either a Credit Event Upon Merger has occurred or any
other Termination Event in respect of which all outstanding Transactions are
Affected Transactions has occurred, will, at the option of the Non-defaulting
Party or the Non-affected Party, as the case may be ("X") (and without prior
notice to the Defaulting Party or the Affected Party, as the case may be), be
reduced by its set-off against any other amounts ("Other Amounts") payable by
the Payee to the Payer (whether or not arising under this Agreement, matured or
contingent and irrespective of the currency, place of payment or place of
booking of the obligation). To the extent that any Other Amounts are so set off,
those Other Amounts will be discharged promptly a nd in all respects. X will
give notice to the other party of any set-off effected under this Section 6(f).
For this purpose, either the Early Termination Amount or the other Amounts (or
the relevant portion of such amounts) may be converted by X into the currency in
which the other is denominated at the rate of exchange at which such party would
be able, in good faith and using commercially reasonable procedures, to purchase
the relevant amount of such currency. If an obligation is unascertained, X may
in good faith estimate that obligation and set off in respect of the estimate,
subject to the relevant party accounting to the other when the obligation is
ascertained. Nothing in this Section 6(f) will be effective to create a charge
or other security interest. This Section 6(f) will be without prejudice and in
addition to any right of set-off, offset, combination of accounts, lien, right
of retention or withholding or similar right or requirement to which any party
is at any time otherwise entitled or subject (whether by operation of law,
contract or otherwise). 7.      Transfer Subject to Section 6(b)(ii), and to the
extent permitted by applicable law, neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that:— (a)      a party may make such a transfer of this
Agreement pursuant to a consolidation or amalgamation with, or merger with or
into, or transfer of all or substantially all its assets to, another entity (but
without prejudice to any other right or remedy under this Agreement); and
(b)      a party may make such a transfer of all or any part of its interest in
any Early Termination Amount payable to it by a Defaulting Party, together with
any amounts payable on or with respect to that interest and any other rights
associated with that interest pursuant to Sections 8, 9(h) and 11. Any purported
transfer that is not in compliance with this Section 7 will be void.
8.      Contractual Currency (a)      Payment in the Contractual Currency. Each
payment under this Agreement will be made in the relevant currency specified in
this Agreement for that payment (the "Contractual Currency"). To the extent
permitted by applicable law, any obligation to make payments under this
Agreement in the Contractual Currency will not be discharged or satisfied by any
tender in any currency other than the Contractual Currency, except to the extent
such tender results in the actual receipt by the party to which payment is owed,
acting in good faith and using commercially reasonable procedures in converting
the currency so tendered into the Contractual Currency, of the full amount in
the Contractual Currency of all amounts payable in respect of this Agreement. If
for any reason the amount in the Contractual Currency so received falls short of
the amount in the Contractual Currency payable in respect of this Agreement, the
party required to make th e payment will, to the extent permitted by applicable
law, immediately pay such additional amount in the Contractual Currency as may
be necessary to compensate for the shortfall. If for any reason the amount in
the Contractual Currency so received exceeds the amount in the Contractual
Currency payable in respect of this Agreement, the party receiving the payment
will refund promptly the amount of such excess. (b)      Judgments. To the
extent permitted by applicable law, if any judgment or order expressed in a
currency other than the Contractual Currency is rendered (i) for the payment of
any amount owing in respect of this Agreement, (ii) for the payment of any
amount relating to any early termination in respect of this Agreement or (iii)
in respect of a judgment or order of another court for the payment of any amount
described in (i) or (ii) above, the party seeking recovery, after recovery in
full of the aggregate amount to which such party is entitled pursuant to the
judgment or order, will be entitled to receive immediately from the other party
the amount of any shortfall of the Contractual Currency rec eived by such party
as a consequence of sums paid in such other currency and will refund promptly to
the other party any excess of the Contractual Currency received by such party as
a consequence of sums paid in such other currency if such shortfall or such
excess arises or results from any variation between the rate of exchange at
which the Contractual Currency is converted into the currency of the judgment or
order for the purpose of such judgment or order and the rate of exchange at
which such party is able, acting in good faith and using commercially reasonable
procedures in converting the currency received into the Contractual Currency, to
purchase the Contractual Currency with the amount of the currency of the
judgment or order actually received by such party. (c)      Separate
Indemnities. To the extent permitted by applicable law, the indemnities in this
Section 8 constitute separate and independent obligations from the other
obligations in this Agreement, will be enforceable as separate and independent
causes of action, will apply notwithstanding any indulgence granted by the party
to which any payment is owed and will not be affected by judgment being obtained
or claim or proof being made for any other sums payable in respect of this
Agreement. (d)      Evidence of Loss. For the purpose of this Section 8, it will
be sufficient for a party to demonstrate that it would have suffered a loss had
an actual exchange or purchase been made. 9.      Miscellaneous (a)      Entire
Agreement. This Agreement constitutes the entire agreement and understanding of
the parties with respect to its subject matter. Each of the parties acknowledges
that in entering into this Agreement it has not relied on any oral or written
representation, warranty or other assurance (except as provided for or referred
to in this Agreement) and waives all rights and remedies which might otherwise
be available to it in respect thereof, except that nothing in this Agreement
will limit or exclude any liability of a party for fraud. (b)      Amendments.
An amendment, modification or waiver in respect of this Agreement will only be
effective if in writing (including a writing evidenced by a facsimile
transmission) and executed by each of the parties or confirmed by an exchange of
telexes or electronic messages on an electronic messaging system.
(c)      Survival of Obligations. Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction. (d)      Remedies Cumulative. Except as provided
in this Agreement, the rights, powers, remedies and privileges provided in this
Agreement are cumulative and not exclusive of any rights, powers, remedies and
privileges provided by law. (e)      Counterparts and Confirmations. (i)   This
Agreement (and each amendment, modification and waiver in respect of it) may be
executed and delivered in counterparts (including by facsimile transmission and
by electronic messaging system), each of which will be deemed an original.
(ii)   The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation shall be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes, or by an exchange of electronic
messages on an electronic messaging system or by an exchange of e-mails, which
in each case will be sufficient for all purposes to evidence a binding
supplement to this Agreement. The parties will specify therein or through
another effective means that any such counterpart, telex or electronic message
or e-mail constitutes a Confirmation. (f)      No Waiver of Rights. A failure or
delay in exercising any right, power or privilege in respect of this Agreement
will not be presumed to operate as a waiver, and a single or partial exercise of
any right, power or privilege will not be presumed to preclude any subsequent or
further exercise, of that right, power or privilege or the exercise of any other
right, power or privilege. (g)      Headings. The headings used in this
Agreement are for convenience of reference only and are not to affect the
construction of or to be taken into consideration in interpreting this
Agreement. (h)      Interest and Compensation. (i)   Prior to Early Termination.
Prior to the occurrence or effective designation of an Early Termination Date in
respect of the relevant Transaction:— (1)   Interest on Defaulted Payments. If a
party defaults in the performance of any payment obligation, it will, to the
extent permitted by applicable law and subject to Section 6(c), pay interest
(before as well as after judgment) on the overdue amount to the other party on
demand in the same currency as the overdue amount, for the period from (and
including) the original due date for payment to (but excluding) the date of
actual payment (and excluding any period in respect of which interest or
compensation in respect of the overdue amount is due pursuant to clause (3)(B)
or (C) below), at the Default Rate. (2)   Compensation for Defaulted Deliveries.
If a party defaults in the performance of any obligation required to be settled
by delivery, it will on demand (A) compensate the other party to the extent
provided for in the relevant Confirmation or elsewhere in this Agreement and (B)
unless otherwise provided in the relevant Confirmation or elsewhere in this
Agreement, to the extent permitted by applicable law and subject to Section
6(c), pay to the other party interest (before as well as after judgment) on an
amount equal to the fair market value of that which was required to be delivered
in the same currency as that amount, for the period from (and including) the
originally scheduled date for delivery to (but excluding) the date of actual
delivery (and excluding any period in respect of which interest or compensation
in respect of that amount is due pursuant to clause (4) below), at the Default
Rate. The fair market value of any obligation referred to above will be
determined as of the originally scheduled date for delivery, in good faith and
using commercially reasonable procedures, by the party that was entitled to take
delivery. (3)   Interest on Deferred Payment. If:—         (A)   a party does
not pay any amount that, but for Section 2(a)(iii), would have been payable, it
will, to the extent permitted by applicable law and subject to Section 6(c) and
clauses (B) and (C) below, pay interest (before as well as after judgment) on
that amount to the other party on demand (after such amount becomes payable) in
the same currency as that amount, for the period from (and including) the date
the amount would, but for Section 2(a)(iii), have been payable to (but
excluding) the date the amount actually becomes payable, at the Applicable
Deferral Rate;         (B)   a payment is deferred pursuant to Section 5(d), the
party which would otherwise have been required to make that payment will, to the
extent permitted by applicable law, subject to Section 6(c) and for so long as
no Event of Default or Potential Event of Default with respect to that party has
occurred and is continuing, pay interest (before as well as after judgment) on
the amount of the deferred payment to the other party on demand (after such
amount becomes payable) in the same currency as the deferred payment, for the
period from (and including) the date the amount would, but for Section 5(d),
have been payable to (but excluding) the earlier of the date the payment is not
longer deferred pursuant to Section 5(d) and the date during the deferral period
upon which an Event of Default or Potential Event of Default with respect to
that party occurs, at the Applicable Deferral Rate; or         (C)   a party
fails to make any payment due to the occurrence of an Illegality or a Force
Majeure Event (after giving effect to any deferral period contemplated by clause
(B) above), it will, to the extent permitted by applicable law, subject to
Section 6(c) and for so long as the event or circumstance giving rise to that
Illegality or Force Majeure Event continues and no Event of Default or Potential
Event of Default with respect to that party has occurred and is continuing, pay
interest (before as well as after judgment) on the overdue amount to the other
party on demand in the same currency as the overdue amount, for the period from
(and including) the date the party fails to make the payment due to the
occurrence of the relevant Illegality or Force Majeure Event (or, if later, the
date the payment is no longer deferred pursuant to Section 5(d)) to (but
excluding) the earlier of the date the event or circumstance giving rise to that
Illegality or Force Majeure Event ceases to exist and the date during the period
upon which an Event of Default or Potential Event of Default with respect to
that party occurs (and excluding any period in respect of which interest or
compensation in respect of the overdue amount is due pursuant to clause (B)
above), at the Applicable Deferral Rate. (4)   Compensation for Deferred
Deliveries. If:—         (A)   a party does not perform any obligation that, but
for Section 2(a) (iii), would have been required to be settled by delivery;
        (B)   a delivery is deferred pursuant to Section 5(d); or        
(C)   a party fails to make a delivery due to the occurrence of an Illegality or
a Force Majeure Event at a time when any applicable Waiting Period has expired,
the party required (or that would otherwise have been required) to make the
delivery will, to the extent permitted by applicable law and subject to Section
6(c), compensate and pay interest to the other party on demand (after, in the
cas e of clauses (A) and (B) above, such delivery is required) if and to the
extent provided for in the relevant Confirmation or elsewhere in this Agreement
(ii)   Early Termination. Upon the occurrence or effective designation of an
Early Termination Date in respect of a Transaction:— (1)   Unpaid Amounts. For
the purpose of determining an Unpaid Amount in respect of the relevant
Transaction, and to the extent permitted by applicable law, interest will accrue
on the amount of any payment obligation or the amount equal to the fair market
value of any obligation required to be settled by delivery included in such
determination the same currency as that amount, for the period from (and
including) the date the relevant obligation was (or would have been but for
Section 2(a)(iii) or 5(d)) required to have been performed to (but excluding)
the relevant Early Termination Date, at the Applicable Close-out Rate.
(2)   Interest on Early Termination Amounts. If an Early Termination Amount is
due in respect of such Early Termination Date, that amount will, to the extent
permitted by applicable law, be paid together with interest (before as well as
after judgment) on that amount in the Termination Currency, for the period from
(and including) such Early Termination Date to (but excluding) the date the
amount is paid, at the Applicable Close-out Rate. (iii)   Interest Calculation.
Any interest pursuant to this Section 9(h) will be calculated on the basis of
daily compounding and the actual number of days elapsed. 10.      Offices;
Multibranch Parties (a)      If Section 10(a) is specified in the Schedule as
applying, each party that enters into a Transaction through an Office other than
its head or home office represents to and agrees with the other party that,
notwithstanding the place of booking office or its jurisdiction of incorporation
or organisation, its obligations are the same in terms of recourse against it as
if it had entered into the Transaction through its head or home office, except
that a party will not have recourse to the head or home office of the other
party in respect of any payment or delivery deferred pursuant to Section 5(d)
for so long as the payment or delivery is so deferred. This representation and
agreement will be deemed to be repeated by each party on each date on which the
parties enter into a Transaction. (b)      If a party is specified as a
Multibranch Party in the Schedule, such party may, subject to clause (c) below,
enter into a Transaction through, book a Transaction in and make and receive
payments and deliveries with respect to a Transaction through any Office listed
in respect of that party in the Schedule (but not any other Office unless
otherwise agreed by the parties in writing). (c)      The Office through which a
party enters into a Transaction will be the Office specified for that party in
the relevant Confirmation or as otherwise agreed by the parties in writing, and,
if an Office for that party is not specified in the Confirmation or otherwise
agreed by the parties in writing, its head or home office. Unless the parties
otherwise agree in writing, the Office through which a party enters into a
Transaction will also be the Office in which it books the Transaction and the
Office through which it makes and receives payments and deliveries with respect
to the Transaction. Subject to Section 6(b)(ii), neither party may change the
Office in which it books the Transaction or the Office through which it makes
and receives payments or deliveries with respect to a Transaction without the
prior written consent of the other party. 11.      Expenses A Defaulting Party
will on demand indemnify and hold harmless the other party for and against all
reasonable out-of-pocket expenses, including legal fees, execution fees and
Stamp Tax, incurred by such other party by reason of the enforcement and
protection of its rights under this Agreement or any Credit Support Document to
which the Defaulting Party is a party or by reason of the early termination of
any Transaction, including, but not limited to, costs of collection.
12.      Notices (a)      Effectiveness. Any notice or other communication in
respect of this Agreement may be given in any manner described below (except
that a notice or other communication under Section 5 or 6 may not be given by
electronic messaging system or e-mail) to the address or number or in accordance
with the electronic messaging system or e-mail details provided (see the
Schedule) and will be deemed effective as indicated:— (i)   if in writing and
delivered in person or by courier, on the date it is delivered; (ii)   if sent
by telex, on the date the recipient's answerback is received; (iii)   if sent by
facsimile transmission, on the date it is received by a responsible employee of
the recipient in legible form (it being agreed that the burden of proving
receipt will be on the sender and will not be met by a transmission report
generated by the sender's facsimile machine); (iv)   if sent by certified or
registered mail (airmail, if overseas) or the equivalent (return receipt
requested), on the date it is delivered or its delivery is attempted; (v)   if
sent by electronic messaging system, on the date it is received, or (vi)   if
sent by e-mail, on the date it is delivered, unless the date of that delivery
(or attempted delivery) or that receipt, as applicable, is not a Local Business
Day or that communication is delivered (or attempted) or received, as
applicable, after the close of business on a Local Business Day, in which case
that communication will be deemed given and effective on the first following day
that is a Local Business Day. (b)      Change of Details. Either party may by
notice to the other change the address, telex or facsimile number or electronic
messaging system or e-mail details at which notices or other communications are
to be given to it. 13.      Governing Law and Jurisdiction (a)      Governing
Law. This Agreement will be governed by and construed in accordance with the law
specified in the Schedule. (b)      Jurisdiction. With respect to any suit,
action or proceedings relating to any dispute arising out of or in connec tion
with this Agreement ("Proceedings"), each party irrevocably:- (i) submits:—
(i)   submits:— (1)   if this Agreement is expressed to be governed by English
law, to (A) the non-exclusive jurisdiction of the English courts if the
Proceedings do not involve a Convention Court and (B) the exclusive jurisdiction
of the English courts if the Proceedings do involve a Convention Court; or
(2)   if this Agreement is expressed to be governed by the laws of the State of
New York, to the non-exclusive jurisdiction of the courts of the State of New
York and the United States District Court located in the Borough of Manhattan in
New York City. (ii)   waives any objection which it may have at any time to the
laying of venue of any Proceedings brought in any such court, waives any claim
that such Proceedings have been brought in an inconvenient forum and further
waives the right to object, with respect to such Proceedings, that such court
does not have any jurisdiction over such party; and (iii)   agrees, to the
extent permitted by applicable law, that the bringing of Proceedings in any one
or more jurisdictions will not preclude the bringing of Proceedings in any other
jurisdiction. (c)      Service of Process. Each party irrevocably appoints the
Process Agent (if any) specified opposite its name in the Schedule to receive,
for it and on its behalf, service of process in any Proceedings. If for any
reason any party's Process Agent is unable to act as such, such party will
promptly notify the other party and within 30 days appoint a substitute process
agent acceptable to the other party. The parties irrevocably consent to service
of process given in the manner provided for notices in Section 12.(a)(i),
12(a)(iii) or 12(a)(iv). Nothing in this Agreement will affect the right of
either party to serve process in any other manner permitted by applicable law.
(d)      Waiver of Immunities. Each party irrevocably waives, to the extent
permitted by applicable law, with respect to itself and its revenues and assets
(irrespective of their use or intended use), all immunity on the grounds of
sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction, or order for specific performance or
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.
14.      Definitions As used in this Agreement:— "Additional Representation" has
the meaning specified in Section 3. "Additional Termination Event" has the
meaning specified in Section 5(b). "Affected Party" has the meaning specified in
Section 5(b). "Affected Transactions" means (a) with respect to any Termination
Event consisting of an Illegality, Force Majeure Event Tax Event or Tax Event
Upon Merger, all Transactions affected by the occurrence of such Ter mination
Event (which, in the case of an Illegality under Section 5(b)(i)(2) or a Force
Majeure Event under Section 5(b)(ii)(2), means all Transactions unless the
relevant Credit Support Document references only certain Transactions, in which
case those Transactions and, if the relevant Credit Support Document constitutes
a Confirmation for a Transaction, that Transaction) and (b) with respect to any
other Termination Event, all Transactions. "Affiliate" means, subject to the
Schedule, in relation to any person, any entity controlled, directly or
indirectly, by the person, any entity that controls, directly or indirectly, the
person or any entity directly or indirectly under common control with the
person. For this purpose, "control" of any entity or person means ownership of a
majority of the voting power of the entity or person. "Agreement" has the
meaning specified in Section 1(c). "Applicable Close-out Rate" means:—
(a)      in respect of the determination of an Unpaid Amount:— (i)   in respect
of obligations payable or deliverable (or which would have been but for Section
2(a)(iii)) by a Defaulting Party, the Default Rate; (ii)   in respect of
obligations payable or deliverable (or which would have been but for Section
2(a)(iii)) by a Non-defaulting Party, the Non-default Rate; (iii)   in respect
of obligations deferred pursuant to Section 5(d), if there is no Defaulting
Party and for so long as the deferral period continues, the Applicable Deferral
Rate; and (iv)   in all other cases following the occurrence of a Termination
Event (except where interest accrues pursuant to clause (iii) above), the
Applicable Deferral Rate; and (b)      in respect of an Early Termination
Amount:— (i)   for the period from (and including) the relevant Early
Termination Date to (but excluding) the date (determined in accordance with
Section 6(d)(ii)) on which that amount is payable:— (1)   if the Early
Termination Amount is payable by a Defaulting Party, the Default Rate; (2)   if
the Early Termination Amount is payable by a Non-defaulting Party, the
Non-default Rate; and (3)   in all other cases, the Applicable Deferral Rate;
and (ii)   for the period from (and including) the date (determined in
accordance with Section 6(d)(ii) on which that amount is payable to (but
excluding) the date of actual payment:#151;# (1)   if a party fails to pay the
Early Termination Amount due to the occurrence of an event or circumstance which
would, if it occurred with respect to a payment or delivery under a Transaction,
constitute or give rise to an Illegality or a Force Majeure Event, and for so
long as the Early Termination Amount remains unpaid due to the continuing
existence of such event or circumstance, the Applicable Deferral Rate; (2)   if
the Early Termination Amount is payable by a Defaulting Party (but excluding any
period in respect of which clause (1) above applies), the Default Rate; (3)   if
the Early Termination Amount is payable by a Non-defaulting Party (but excluding
any period in respect of which clause (1) above applies), the Non-default Rate;
and (4)   in all other cases, the Termination Rate. "Applicable Deferral Rate"
means:— (a)      for the purpose of Section 9(h)(i)(3)(A), the rate certified by
the relevant payer to be a rate offered to the payer by a major bank in a
relevant interbank market for overnight deposits in the applicable currency,
such bank to be selected in good faith by the payer for the purpose of obtaining
a representative rate that will reasonably reflect conditions prevailing at the
time in that relevant market; (b)      for purposes of Section 9(h)(i)(3)(B) and
clause (a)(iii) of the definition of Applicable Close-out Rate, the rate
certified by the relevant payer to be a rate offered to prime banks by a major
bank in a relevant interbank market for overnight deposits in the applicable
currency, such bank to be selected in good faith by the payer after consultation
with the other party, if practicable, for the purpose of obtaining a
representative rate that will reasonably reflect conditions prevailing at the
time in that relevant market; and (c)      for purposes of Section 9(h)(i)(3)(C)
and clauses (a)(iv), (b)(i)(3) and (b)(i)(3) and (b)(ii)(1) of the definition of
Applicable Close-out Rate, a rate equal to the arithmetic mean of the rate
determined pursuant to clause (a) above and a rate per annum equal to the cost
(without proof or evidence of any actual cost) to the relevant payee (as
certified by it) if it were to fund or of funding the relevant amount.
"Automatic Early Termination" has the meaning specified in Section 6(a).
"Burdened Party" has the meaning specified in Section 5(b)(iv). "Change in Tax
Law" means the enactment, promulgation, execution or ratification of, or any
change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the parties enter into the
relevant Transaction. "Close-out Amount" means, with respect to each Terminated
Transaction or each group of Terminated Transactions and a Determining Party,
the amount of the losses or costs of the Determining Party that are or would be
incurred under then prevailing circumstances (expressed as a positive number) or
gains of the Determining Party that are or would be realised under then
prevailing circumstances (expressed as a negative number) in replacing, or in
providing for the Determining Party the economic equivalent of, (a) the material
terms of that Terminated Transaction or group of Terminated Transactions,
including the payments and deliveries by the parties under Section 2(a)(i) in
respect of that Terminated Transaction or group of Terminated Transactions that
would, but for the occurrence of the relevant Early Termination Date, have been
required after that date (assuming satisfaction of the conditions precedent in
Section 2(a)(iii) and (b) the option rights of the parties in respect of that
Terminated Transaction or group of Terminated Transactions. Any Close-out Amount
will be determined by the Determining Party (or its agent), which will act in
good faith and use commercially reasonable procedures in order to produce a
commercially reasonable result. The Determining Party may determine a Close-out
Amount for any group of Terminated Transactions or any individual Terminated
Transaction but, in the aggregate, for not less than all Terminated
Transactions. Each Close-out Amount will be determined as of the Early
Termination Date or, if that would not be commercially reasonable, as of the
date or dates following the Early Termination Date as would be commercially
reasonable. Unpaid Amounts in respect of a Terminated Transaction or group of
Terminated Transactions and legal fees and out-of-pocket expenses referred to in
Section 11 are to be excluded in all determinations of Close-out Amounts. In
determining a Close-out Amount, the Determining Party may consider any relevant
information, including, without limitation, one or more of the following types
of information:— (i)      quotations (either firm or indicative) for replacement
transactions supplied by one or more third parties that may take into account
the creditworthiness of the Determining Party at the time the quotation is
provided and the terms of any relevant documentation, including credit support
documentation, between the Determining Party and the third party providing the
quotation; (ii)      information consisting of relevant market data in the
relevant market supplied by one or more third parties including, without
limitation, relevant rates, prices, yields, yield curves, volatilities, spreads,
correlations or other relevant market data in the relevant market; or
(iii)      information of the types described in clause (i) or (ii) above from
internal sources (including any of the Determining Party's Affiliates) if that
information is of the same type used by the Determining Party in the regular
course of its business for the valuation of similar transactions. The
Determining Party will consider, taking into account the standards and
procedures described in this definition, quotations pursuant to clause (i) above
or relevant market data pursuant to clause (ii) above unless the Determining
Party reasonably believes in good faith that such quotations or relevant market
data are not readily available or would produce a result that would not satisfy
those standards. When considering information described in clause (i), (ii) or
(iii) above, the Determining Party may include costs of funding, to the extent
costs of funding are not and would not be a component of the other information
being utilised. Third parties supplying quotations pursuant to clause (i) above
or market data pursuant to clause (ii) above may include, without limitation,
dealers in the relevant markets, end-users of the relevant product, information
vendors, brokers and other sources of market information. Without duplication of
amounts calculated based on information described in clause (i), (ii) or (ii)
above, or other relevant information, and when it is commercially reasonable to
do so, the Determining Party may in addition consider in calculating a Close-out
Amount any loss or cost incurred in connection with its terminating, liquidating
or re-establishing any hedge related to a Terminated Transaction or group of
Terminated Transactions (or any gain resulting from any of them). Commercially
reasonable procedures used in determining a Close-out Amount may include the
following:— (1)      application to relevant market data from third parties
pursuant to clause (ii) above or information from internal sources pursuant to
clause (iii) above of pricing or other valuation models that are, at the time of
the determination of the Close-out Amount, used by the Determining Party in the
regular course of its business in pricing or valuing transactions between the
Determining Party and unrelated third parties that are similar to the Terminated
Transaction or group of Terminated Transactions; and (2)      application of
different valuation methods to Terminated Transactions or groups of Terminated
Transactions depending on the type, complexity, size or number of the Terminated
Transactions or group of Terminated Transactions. "Confirmation" has the meaning
specified in the preamble. "consent" includes a consent, approval, action,
authorisation, exemption, notice, filing, registration or exchange control
consent. "Contractual Currency" has the meaning specified in Section 8(a).
"Convention Court" means any court which is bound to apply to the Proceedings
either Article 17 of the 1968 Brussels Convention on Jurisdiction and the
Enforcement of Judgments in Civil and Commercial Matters or Article 17 of the
1988 Lugano Convention on Jurisdiction and the Enforcement of Judgments in Civil
and Commercial matters. "Credit Event Upon Merger" has the meaning specified in
Section 5(b). "Credit Support Document" means any agreement or instrument that
is specified as such in this Agreement. "Credit Support Provider" has the
meaning specified in the Schedule. "Cross-Default" means the event specified in
Section 5(a)(vi). "Default Rate" means a rate per annum equal to the cost
(without proof or evidence of any actual cost) to the relevant payee (as
certified by it) if it were to fund or of funding the relevant amount plus 1%
per annum. "Defaulting Party" has the meaning specified in Section 6(a).
"Designated Event" has the meaning specified in Section 5(b)(v). "Determining
Party" means the party determining a Close-out Amount. "Early Termination
Amount" has the meaning specified in Section 6(e). "Early Termination Date"
means the date determined in accordance with Section 6(a) or 6(b)(iv).
"electronic messages" does not include e-mails but does include documents
expressed in markup languages, and "electronic messaging system" will be
construed accordingly. "English Law" means the law of England and Wales, and
"English" will be construed accordingly. "Event of Default" has the meaning
specified in Section 5(a) and, if applicable, in the Schedule. "Force Majeure
Event" has the meaning specified in Section 5(b). "General Business Day" means a
day on which commercial banks are open for general business (including dealings
in foreign exchange and foreign currency deposits). "Illegality" has the meaning
specified in Section 5(b). "Indemnifiable Tax" means any Tax other than a Tax
that would not be imposed in respect of a payment under this Agreement but for a
present or former connection between the jurisdiction of the government or
taxation authority imposing such Tax and the recipient of such payment or a
person related to such recipient (including, without limitation, a connection
arising from such recipient or related person being or having been a citizen or
resident of such jurisdiction, or being or having been organised, present or
engaged in a trade or business in such jurisdiction, or having or having had a
permanent establishment or fixed place of business in such jurisdiction, but
excluding a connection arising solely from such recipient or related person
having executed, delivered, performed its obligations or received a payment
under, or enforced, this Agreement or a Credit Support Document). "Law" includes
any treaty, law, rule or regulation (as modified, in the case of tax matters, by
the practice of any relevant governmental revenue authority) and "unlawful" will
be construed accordingly. "Local Business Day" means, (a) in relation to any
obligation under Section 2(a)(i), a General Business Day in the place or places
specified in the relevant Confirmation and a day on which a relevant settlement
system is open or operating as specified in the relevant Confirmation or, if a
place or a settlement system is not so specified, as otherwise agreed by the
parties in writing or determined pursuant to provisions contained, or
incorporated by reference, in this Agreement, (b) for the purpose of determining
when a Waiting Period expires, a General Business Day in the place where the
event or circumstance that constitutes or gives rise to the Illegality or Force
Majeure Event, as the case may be, occurs, (c) in relation to any other payment,
a General Business Day in the place where the relevant account is located and,
if different, in the principal financial centre, if any, of the currency of such
payment, and, if that currency does not have a single recognised principal
financial centre, a day on which the settlement system necessary to accomplish
such payment is open, (d) in relation to any notice or other communication,
including notice contemplated under Section 5(a)(i), a General Business Day (or
a day that would have been a General Business Day but for the occurrence of an
event or circumstance which would, if it occurred with respect to payment,
delivery or compliance related to a Transaction, constitute or give rise to an
Illegality or a Force Majeure Event) in the place specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(e) in relation to Section 5(a)(v)(2), a General Business Day in the relevant
locations for performance with respect to such Specified Transaction. "Local
Delivery Day" means, for purposes of Sections 5(a)(i) and 5(d), a day on which
settlement systems necessary to accomplish the relevant delivery are generally
open for business so that the delivery is capable of being accomplished in
accordance with customary market price, in the place specified in the relevant
Confirmation or, if not so specified, in a location as determined in accordance
with customary market practice for the relevant delivery. "Master Agreement" has
the meaning specified in the preamble. "Merger Without Assumption" means the
event specified in Section 5(a)(viii). "Multiple Transaction Pay Netting" has
the meaning specified in Section 2(c). "Non-affected Party" means, so long as
there is one Affected Party, the other party. "Non-default Rate" means the rate
certified by the Non-defaulting Party to be rate offered to the Non-defaulting
Party by a major bank in a relevant interbank market for overnight deposits in
the applicable currency, such bank to be selected in good faith by the
Non-defaulting Party for the purpose of obtaining a representative rate that
will reasonably reflect conditions prevailing at the time in that relevant
market. "Non-defaulting Party" has the meaning specified in Section 6(a).
"Office" means a branch or office of a party, which may be such party's head or
home office. "Other Amounts" has the meaning specified in Section 6(f). "Payee"
has the meaning specified in Section 6(f). "Payer" has the meaning specified in
Section 6(f). "Potential Event of Default" means any event which, with the
giving of notice or the lapse of time or both, would constitute an Event of
Default. "Proceedings" has the meaning specified in Section 13(b). "Process
Agent" has the meaning specified in the Schedule. "rate of exchange" includes,
without limitation, any premiums and costs of exchange payable in connection
with the purchase of or conversion into the Contractual Currency. "Relevant
Jurisdiction" means, with respect to a party, the jurisdictions (a) in which the
party is incorporated, organised, managed and controlled or considered to have
its seat, (b) wher e an Office through which the party is acting for purposes of
this Agreement is located, (c) in which the party executes this Agreement and
(d) in relation to any payment, from or through which such payment is made.
"Schedule" has the meaning specified in the preamble. "Scheduled Settlement
Date" means a date on which a payment or delivery is to be made under Section
2(a)(i) with respect to a Transaction. "Specified Entity" has the meaning
specified in the Schedule. "Specified Indebtedness" means, subject to the
Schedule, any obligation (whether present or future, contingent or otherwise, as
principal or surety or otherwise) in respect of borrowed money. "Specified
Transaction" means, subject to the Schedule, (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into between one party to this Agreement (or any Credit Support Provider
of such party or any applicable Specified Entity of such party) and the other
party to this Agreement (or any Credit Support Provider of such other party or
any applicable Specified Entity of such other party) which is not a Transaction
under this Agreement but (i) which is a rate swap transaction, swap option,
basis swap, forward rate transaction, commodity swap, commodity option, equity
or equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against whic h payments or deliveries are to be made, (b)
any combination of these transactions and (c) any other trasacion identified as
a Specified Transaction in this Agreement or the relevant confirmation. "Stamp
Tax" means any stamp, registration, documentation or similar tax. "Stamp Tax
Jurisdiction" has the meaning specified in Section 4(e). "Tax" means any present
or future tax, levy, impost, duty, charge, assessment or fee of any nature
(including interest, penalties and additions thereto) that is imposed by any
government or other taxing authority in respect of any payment under this
Agreement other than a stamp, registration, documentation or similar tax. "Tax
Event" has the meaning specified in Section 5(b). "Tax Event Upon Merger" has
the meaning specified in Section 5(b). "Terminated Transactions" means with
respect to any Early Termination Date (a) if resulting from an Illegality or a
Force Majeure Event, all Affected Transactions specified in the notice given
pursuant to Section 6(b)(iv), (b) if resulting from any other Termination Event,
all Affected Transactions and (c) if resulting from an Event of Default, all
Transactions in effect either immediately before the effectiveness of the notice
designating that Early Termination Date or, if "Automatic Early Termination"
applies, immediately before that Early Termination Date). "Termination Currency"
means (a) if a Termination Currency is specified in the Schedule and that
currency is freely available, that currency, and (b) otherwise, euro if this
Agreement is expressed to be governed by English law or United States Dollars if
this Agreement is expressed to be governed by the laws of the State of New York.
"Termination Currency Equivalent" means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
"Other Currency"), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Close-out Amount is determined as of a later date, that later date,
with the Termination Currency at the rate equal to the spot exchange rate of the
foreign exchange agent (selected as provided below) for the purchase of such
Other Currency with the Termination Currency at or about 11:00 a.m. (in the city
in which such foreign exchange agent is located) on such date as would be
customary for the determination of such a rate for the purchase of such Other
Currency for value on the relevant Early Termination Date or that later date.
The foreign exchange agent will, if only one party is obliged to make a
determination under Section 6(e), be selected in good faith by that party and
otherwise will be agreed by the parties. "Termination Event" means an
Illegality, a Force Majeure Event, a Tax Event, a Tax Event Upon Merger or, if
specified to be applicable, a Credit Event Upon Merger or an Additional
Termination Event. "Termination Rate" means a rate per annum equal to the
arithmetic mean of the cost (without proof or evidence of any actual cost) to
each party (as certified by such party) if it were to fund or of funding such
amounts. "Threshold Amount" means the amount, if any, specified as such in the
Schedule. "Transaction" has the meaning specified in the preamble. "Unpaid
Amounts" owing to any party means, with respect to an Early Termination Date,
the aggregate of (a) in respect of all Terminated Transactions, the amounts that
became payable (or that would have become payable but for Section 2(a)(iii)) or
due but for Section 5(d)) to such party under Section 2(a)(i) or 2(d)(i)(4) on
or prior to such Early Termination Date and which remain unpaid as at such Early
Termination Date, and (b) in respect of each Terminated Transaction, for each
obligation under Section 2(a)(i) which was (or would have been but for Section
2(a)(iii)) or 5(d)) required to be settled by delivery to such party on or prior
to such Early Termination Date and which has not been so settled as at such
Early Termination Date, an amount equal to the fair market value of that which
was (or would have been) required to be delivered and (c) if the Early
Termination Date results from an Event of Default, a Credit Event Upon Merger or
an Additional Termination Event in respect of which all outstanding Transactions
are Affected Transactions, any Early Termination Amount due prior to such Early
Termination Date and which remains unpaid as of such Early Termination Date, in
each case together with any amount of interest accrued or other compensation in
respect of that obligation or deferred obligation, as the case may be, pursuant
to Section 9(h)(ii)(1) or (2), as appropriate. The fair market value of any
obligation referred to in clause (b) above will be determined as of the
originally scheduled date for delivery, in good faith and using commercially
reasonable procedures, by the party obliged to make the determination under
section 6(e) or, if each party is so obliged, it will be the average of the
Termination Currency Equivalents of the fair market values so determined by both
parties. "Waiting Period" means:— (a)      in respect of an event or
circumstance under Section 5(b)(i), other than in the case of Section 5(b)(i)(2)
where the relevant payment, delivery or compliance is actually required on the
relevant day (in which case no Waiting period will apply), a period of three
Local Business Days (or days that would have been Local Business Days but for
the occurrence of that event or circumstance) following the occurrence of that
event or circumstance; and (b)      in respect of an event or circumstance under
Section 5(b)(i), other than in the case of Section 5(b)(i)(2) where the relevant
payment, delivery or compliance is actually required on the relevant day (in
which case no Waiting period will apply), a period of three Local Business Days
(or days that would have been Local Business Days but for the occurrence of that
event or circumstance) following the occurrence of that event or circumstance;
and IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.



JPMORGAN CHASE BANK                   MILACRON INC.                  
By:      /s/ Melissa A. McMahon             By:      /s/ John C. Francy      
                 Name:  Melissa A. McMahon                        Name:  John C.
Francy                        Title:   Vice President & Assistant General
Counsel                        Title:   Treasurer                  
     Date:   8/17/04                        Date:   July 29, 2004            
     



--------------------------------------------------------------------------------



SCHEDULE
to the
MASTER AGREEMENT

        dated as of July 29, 2004         between         JPMORGAN CHASE BANK
and MILACRON INC.                                 ("Party A")     ("Party B")
   




PART 1
Terminaton Provision

(1)     "Specified Entity" means, in relation to Part A, for the purpose of:  
Section 5(a)(v), any Affiliate of Part A:   Section 5(a)(vi), none;   Section
5(a)(vii), none; and   Section 5(b)(v), none;          and, in relation to Party
B, for the purpose of:   Section 5(a)(v), any Subsidiary (as such term is
defined in the Financing Agreement referred to in Part 5(5) hereof) of Party B;
  Section 5(a)(vi), none;   Section 5(a)(vii), none; and   Section 5(b)(v),
none. (2)   "Specified Transaction" will have the meaning specified in Section
14 of this Agreement. (3)   The "Cross-Default" provisions of Section 5(a)(vi)
will apply to Party A. The "Cross Default" provisions of Section 5(a)(vi) will
only apply to Party B in the event that Party A is no longer a party to the
Financing Agreement referred to in Part 5(5) hereof), and for such purpose:    
  (a) "Specified Indebtedness" will have the meaning specified in Seciton 14 of
this Agreement, except that such term shall not include obligations in respect
of deposits received in the ordinary course of a party's banking business.      
(b) "Threshold Amount" means, (1) with respect to Party A, an amount equal to
three percent of the shareholders' equity of such party, determined in
accordance with generally accepted accounting principles and (2) with respect to
Party B, $2,500,000.       (c) Section 5(a)(vi) of this Agreement will be deemed
to be amended to include the following Clause "(3)":       "or (3) a default,
event of default, or other similar condition or event (however described) occurs
and is continuing which entitles any person or entity to terminate its
commitment under any agreement to lend or advance or make available funds to a
party in respect of an aggregate amount in excess of the Threshold Amount." (4)
  The "Credit Event Upon Merger" provisions of Section 5(b)(v) will not apply to
Party A. The "Credit Event Upon Merger" provisions of Section 5(b)(v) will apply
to Party B. (5)   The "Automatic Early Termination" provision of Section 6(a)
will not apply to Party A or Party B. (6)   "Termination Currency" will have the
meaning set forth in Section 14 of this Agreement. (7)   "Additional Termination
Event". With respect to Party B (which shall be Affected Party) it shall
constitute an Additional Termination Event under this Agreement if Party A shall
cease to be a party to the Financing Agreement.



PART 2
Tax Representations

(A)     Tax Representations. For the purpose of Section 3(f) of this Agreement:
    (i)     Party A and Party B each represent, respectively, that it is the
beneficial owner of each payment made or to be made under this Agreement and is
a United States Person for U.S. federal income tax purposes.     (ii)     Party
B represents in respect of each Transaction where Party B consents pursuant to
Section 10(c) that Party A may have an Office for the Transaction is not located
in the United States of America:     Party B is fully eligible for the benefits
of the "Business Profits" or "Industrial and Commercial Profits" provision, as
the case may be, the "Interest" provision and the "Other Income" provision (if
any) of the income tax treaty (if any), in effect between the jurisdiction of
Party A's Office for the Transaction and the United States of America with
respect to any payment described in such provisions and received or to be
received by it in connection with this Agreement and no such payment is
attributable to a trade or business carried on by it through a permanent
establishment in the jurisdiction through which Party A has entered the relevant
Transaction.



PART 3
Agreement to Deliver Documents

      For the purpose of Sections 4(a)(i) and 4(a)(ii) of this Agreement, each
party agrees to deliver the following documents:         (a)    Tax forms,
documents or certificates to be delivered are: For the purpose of Sections
4(a)(i) and (ii) of this Agreement, Party B agrees to deliver two complete and
accurate United States Internal Revenue Service Forms W-9 (or any successor
applicable forms), in a manner reasonably satisfactory to Party A, (I) upon
execution of this Agreement; (II) promptly upon reasonable demand of Party A,
and (III) promptly upon learning that any such form previously filed by Party B
has become obsolete or incorrect.         (b)    Other documents to be delivered
are:



Party required
to deliver
document    
Form/Document/
Certificate    
Date by which
to be delivered     Covered by
Section 3(d)
Representation Party B     Certified copies of all corporate authorizations and
any other documents with respect to the execution, delivery and performance of
this Agreement     Upon execution and delivery of this Agreement     Yes Party B
    Certificate of authority and specimen signatures of individuals executing
this Agreement and Confirmations   Upon execution and delivery of this Agreement
and thereafter upon request of Party A Yes



PART 4
Miscellaneous

(1)     Addresses for Notices. For the purpose of Section 12(a) of this
Agreement:   Address for notice or communications to Party A:   Any notice
relating to a particular Transaction shall be delivered to the address or
facsimile number specified in the Confirmation of such Transaction. Any notice
delivered for purposes of Sections 5 and 6 of this Agreement shall be delivered
to the following address:   JPMorgan Chase Bank
Attention: Legal Department - Derivatives Practice Group
270 Park Avenue, 41st Floor
New York, New York 10017-2070
Facsimile No.: (212) 270-3625   Address for notice or communications to Party B:
  Milacron Inc.
Attention: Treasurer
2090 Florence Avenue
Cincinnati, Ohio 45206-2425
Facsimile No.: (513) 487-5586 (2)     Process Agent. For the purpose of Section
13(c) of this Agreement:   Party A appoints as its Process Agent: Not
applicable.
Party B appoints as its Process Agent: Not applicable. (3)   Offices. The
provisions of Section 10(a) will apply to this Agreement. (4)   Multibranch
Party. For the purpose of Section 10 of this Agreement:   Party A is a
Multibranch Party and may act through any Office specified in a Confirmation.  
Party B is not a Multibranch Party. (5)   Calculation Agent. The Calculation
Agent is Party A, unless otherwise specified in a Confirmation in relation to
the relevant Transaction. (6)   Credit Support Document. With respect to Party
B, any Guaranty, any Security Agreement and any Pledge Agreement delivered
pursuant to the Financing Agreement shall each constitute a Credit Support
Document hereunder, so long as this Agreement remains a "Hedging Obligation" (as
such term is defined in the Financing Agreement). (7)   Credit Support Provider.
  Credit Support Provider means, in relation to Party A, not applicable.  
Credit Support Provider means, in relation to Party B, each Loan Party (as
defined in the Financing Agreement) , so long as this Agreement remains a
"Hedging Obligation" (as such term is defined in the Financing Agreement). (8)  
Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of New York (without reference to choice of law
doctrine). (9)   Netting of Payments. "Multiple Transaction Payment Netting"
will apply for the purpose of Section 2(c) of this Agreement to all Transactions
starting from the date of this Agreement. (10)   "Affiliate" will have the
meaning specified in Section 14 of this Agreement.   "Specified Entity" means,
in relation to Party A, any Affiliate of Party A.
"Specified Entity" means, in relation to Party B, Loan Party (as defined in the
Financing Agreement). (12)   No Agency. The provisions of Section 3(g) of this
Agreement will apply to this Agreement. (13)   Additional Representation will
apply. For the purpose of Section 3 of this Agreement, the following will each
constitute an Additional Representation:   (h)     Relationship Between Parties.
Each party will be deemed to represent to the other party on the date on which
it enters into a Transaction that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for that
Transaction):        (i)     Non-Reliance. It is acting for its own account, and
it has made its own independent decisions to enter into that Transaction and as
to whether that Transaction is appropriate or proper for it based upon its own
judgment and upon advice from such advisers as it has deemed necessary. It is
not relying on any communication (written or oral) of the other party as
investment advice or as a recommendation to enter into that Transaction, it
being understood that information and explanations related to the terms and
conditions of a Transaction will not be considered investment advice or a
recommendation to enter into that Transaction. No communication (written or
oral) received from the other party will be deemed to be an assurance or
guarantee as to the expected results of that Transaction.  
     (ii)     Assessment and Understanding. It is capable of assessing the
merits of and understanding (on its own behalf or through independent
professional advice), and understands and accepts, the terms, conditions and
risks of that Transaction. It is also capable of assuming, and assumes, the
risks of that Transaction.        (iii)     Status of Parties. The other party
is not acting as a fiduciary for or an adviser to it in respect of that
Transaction.        (iv)     Other Transactions. It understands and acknowledges
that the other party may, either in connection with entering into a Transaction
or from time to time thereafter, engage in open market transactions that are
designed to hedge or reduce the risks incurred by it in connection with such
Transaction and that the effect of such open market transactions may be to
affect or reduce the value of such Transaction. (14)   Eligible Contract
Participant. Each party represents to the other party (which representation will
be deemed to be repeated by each party on each date on which a Transaction is
entered into) that it is an "eligible contract participant", as defined in the
Commodity Futures Modernization Act of 2000. (15)   Recording of Conversations.
Each party (i) consents to the recording of telephone conversations between the
trading, marketing and other relevant personnel of the parties and their
Affiliates in connection with this Agreement or any potential Transaction, (ii)
agrees to obtain any necessary consent of, and give any necessary notice of such
recording to, its relevant personnel and (iii) agrees, to the extent permitted
by applicable law, that recordings may be submitted in evidence in any
Proceedings.



PART 5
Other Provisions

(1)     Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to this Agreement or any Credit Support
Document. Each party (i) certifies that no representative, agent or attorney of
the other party or any Credit Support Provider has represented, expressly or
otherwise, that such other party would not, in the event of such a suit, action
or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges that
it and the other party have been induced to enter into this Agreement and
provide for any Credit Support Document, as applicable, by, among other things,
the mutual waivers and certifications in this Section. (2)   ISDA Definitions.
Reference is hereby made to the 2000 ISDA Definitions (the "2000 Definitions")
and the 1998 FX and Currency Option Definitions (the "FX Definitions")
(collectively the "ISDA Definitions") each as published by the International
Swaps and Derivatives Association, Inc., which are hereby incorporated by
reference herein. Any terms used and not otherwise defined herein which are
contained in the ISDA Definitions shall have the meaning set forth therein. (3)
  Scope of Agreement. Notwithstanding anything contained in this Agreement to
the contrary, any transaction (other than a repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction or securities lending
transaction) which may otherwise constitute a "Specified Transaction" (without
regard to the phrase "which is not a Transaction under this Agreement but" in
the definition of "Specified Transaction") for purposes of this Agreement which
has been or will be entered into between the parties shall constitute a
"Transaction" which is subject to, governed by, and construed in accordance with
the terms of this Agreement, unless any Confirmation with respect to a
Transaction entered into after the execution of this Agreement expressly
provides otherwise. (4)   Inconsistency. In the event of any inconsistency
between any of the following documents, the relevant document first listed below
shall govern: (i) a Confirmation; (ii) the Schedule; (iii) the ISDA Definitions;
and (iv) the printed form of ISDA Master Agreement. In the event of any
inconsistency between provisions contained in the 2000 Definitions and the FX
Definitions, the FX Definitions shall prevail. (5)   "Financing Agreement" means
the Financing Agreement, dated as of June 10, 2004, among Party B, the other
Borrowers named therein, the Guarantors, the Lenders party thereto, the
Documentation Agent named therein and Party A, as Administrative Agent and
Collateral Agent, as amended, supplemented or otherwise modified from time to
time; provided that if the obligations under the Financing Agreement are paid in
full or the Financing Agreement is otherwise terminated or cancelled, or if
Party A shall cease to be party thereto, Financing Agreement means the Financing
Agreement as it existed immediately prior to such event. Capitalized terms
defined therein and not otherwise defined herein shall have the meanings
assigned in the Financing Agreement. (6)   Additional Event of Default. With
respect to Party B, it shall constitute an Event of Default under this Agreement
if there shall occur and be continuing any Event of Default under the Financing
Agreement.



Please confirm your agreement to the terms of the foregoing Schedule by signing
below.



JPMORGAN CHASE BANK                   MILACRON INC.                   By:  /s/
Melissa A. McMahon                   By:  /s/ John C. Francy                  
     Name:   Melissa A. McMahon                        Name:   John C. Francy
                       Title:   Vice President & Assistant General Counsel      
                 Title:   Treasurer                  



--------------------------------------------------------------------------------



Swap Transaction

The purpose of this letter agreement is to confirm the terms and conditions of
the Transaction entered into between:

JPMORGAN CHASE BANK
("JPMorgan")

and

MILACRON INCORPORATED
(the "Counterparty")

on the Trade Date and identified by the JPMorgan Deal Number specified below
(the "Transaction"). This letter agreement constitutes a "Confirmation" as
referred to in the Master Agreement specified below, and supersedes any previous
confirmation or other writing with respect to the transaction described below.

The defintions and provisions contained in the 2000 ISDA Definitions (the
"Definitions"), as published by the International Swaps and Derivatives
Association, Inc. are incrporated into this Confirmation. In the event of any
inconsistency between those definitions and provisions and this Confirmation,
this Confirmation will govern.

If JPMORGAN CHASE BANK ("JPMorgan") and MILACRON INCORPORATED (the
"counterparty") are not yet parties to a Swap Agreement, the parties agree that
this Transaction will be documented under a master agreement to be entered into
on the basis of the printed form of the 2002 Master Agreement published by the
Internation Swap and Derivatives Association,Inc. ("ISDA"), together with such
changes as shall be agreed between the parties (the "Master Agreement"). Upon
execution and delivery by the parties of the Master Agreement, this Confirmation
shall supplement, form a part of, and be subject to such Master Agreement. Until
the parties execute and deliver the Master Agreement, this Confirmation shall
supplement, form a part of, and be subject to the printed form of Master
Agreement published by ISDA, as if the parties had executed that agreement in
such form (but without any Schedule Except for the election of the laws of the
State of New York as the governing law and US Dollars as the Termination
Currency) on the Trade Date of this Transaction.

The terms of the particular Swap Transaction in which this Confirmation relates
are as follows:

A.  TRANSACTION DETAIL                   JPMorgan Deal Number(s):            
      0500085004641 Notional Amount                   USD 50,000,000.00 Trade
Date::                   30 July 2004 Effective Date:                   3 August
2004 Termination Date:                   15 November 2008, subject to adjustment
in accordance
with the Modified Following Business Day Convention. Fixed Amounts            
      Fixed Rate Payer:                   JPMorgan Fixed Rate Payer Payment
Dates:                   The 15 November and 15 May in each years, from and
including 15 November 2004 to and including the
Termination Date, subject to adjustment in accordance
with the Modified Following Business Day
Convention, and there will be an adjustment to the
Calculation Period. Fixed Rate:                   11.50000 percent Fixed Rate
Day Count Fraction:                   30/360 Business Days:                  
New York, London Floating Amounts:                   Floating Rate Payer
(Seller):                   Counterparty Floating Rate Payer Payment Dates:
                  The 15 November and 15 May in each years, from and
including 15 November 2004 to and including the
Termination Date, subject to adjustment in accordance
with the Modified Following Business Day
Convention, and there will be an adjustment to the
Calculation Period. Floating Rate Option:                   USD-LIBOR-BBA,
except that                   From and including 15 May 2005 to but excluding
the
Termination Date:                   (1)   If the Floating Rate determined is
equal to or
less than 1.95 percent, exclusive of Spread, the
Floating Rate for that Calculation Period shall
be 4.132 percent.                   (2)   (ii) if the Foating Rate determined is
equal to
or greater than 4.132 percent but less than 5.10
percent, exclusive of Spread, the Floating Rate
for the Calcualtion Period shall be 4.132
percent. Designated Maturity:                   6 Month Spread:            
      Plan 7.210000 percent Floating Rate Day Count Fraction:                  
Actual/360 Reset Dates:                   The last day in each Calculation
Period. Compounding                   Inapplicable Business Days:            
      New York, London Calculation Agent:                   JPMorgan, unless
otherwise stated in the Agreement. B.   Early Termination                  
       Optional Early Termination:                         Applicable
       Option Style:                         European        Exercise Business
Day:                         New York, London        Procedure for Exercise
                               Exercise Dates:                         Five
Exercise Business Days preceding 10
December 2007        Exercise Period:                         9:00 a.m. to 11:00
a.m. New York time        Partial Exercise:                         Inapplicable
       Multiple Exercise:                         Inapplicable        Written
Confirmation of Exercise:                         Applicable        Settlement
Terms                                Cash Settlement:                        
Applicable        Cash Settlement Valuation Time:                         11:00
a.m. New York Time        Business Days for Valuation:                        
New York, London        Cash Settlement Payment Date:                        
Five Exercise Business Days
following the Exercise Date        Cash Settlement Method:                  
      Cash Price        Cash Settlement Currency:                         USD
       Cash Settlement Reference Banks:                         As defined in
the Definitions        Quotation Rate:                         Mid C.   ACCOUNT
DETAILS
Payments to JPMorgan in USD:                  



JPMORGAN CHASE NEW YORK
JPMORGAN CHASE BANK
BIC: CHASUS33XXX
AC No: 099997979 Payments to Counterparty in USD:                   As per your
standard settlement instructions. D.   OFFICES                   As per your
standard settlement instructions. JPMorgan:                   NEW YORK
Counterparty:                   CINCINNATI E.   GOVERNING LAW                  
The laws of the State of New York, provided, however, that upon execution of the
Master Agreement, this
Confirmation shall be goverened by the law governing such Master Agreement.


F.   DOCUMENTS TO BE DELIVERED

Each party shall deliver to the other, at the time of its execution of this
Confirmation, evidence of the
incumbency and specimen signature of the person(s) executing this Confirmation,
unless such evidence has
been previously supplied and remains true and in effect.

G.   RELATIONSHIP BETWEEN PARTIES

Each party will be deemed to represent to the other party on the Trade Date;
provided however that
upon execution of the Master Agreement by the parties, this Confirmation, unless
such evidence has
been previously supplied and remains true and in effect.

(a)  Non-Reliance. It is acting on its own account, and it has made its own
independent decisions to enter into
this Transaction and as to whether this Transaction is appropriate or proper for
it based upon its own judgement
and upon advice from such advisers as it has deemed necessary. It is not relying
on any communication
(written or oral) of the other party as investment advice or as a recommendation
to enter into this Transaction
is being understood that information and explanations related to the terms and
conditions of this Transaction
shall not be considered investment advice or a recommendation to enter into this
Transaction. No
communication (written or oral) received from the other party shall be deemed to
be an assurance or guarantee
as to the expected results of this Transaction.

(b)  Assessment and Understanding. It is capable of assessing the needs of and
understanding (on its own
behalf or through independent professional advice), and understands and accepts,
the terms, conditions and
risks of this Transaction. It is capable of assuming, and assumes the risks of
this Transaction.

(c)  Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in repect of this
Transaction.

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this
Confirmation and returning it to us or by sending to us a letter, telex or
facsimile substantially similar to this
letter, which letter, telex or facsimile sets forth the material terms of the
Transaction to which this
Confirmation relates and indicates agreement to those terms. When referring to
this Confirmation, please
indicate: JPMorgan Deal Number(s): 0500085004641.

On Behalf of JP Morgan Securities Inc.
As Agent for JPMorgan Chase Bank

   /s/ Carmine Pilla Name:    Carmine Pilla

--------------------------------------------------------------------------------

Title:    Vice President

--------------------------------------------------------------------------------

Accepted and confirmed as of the date
first written:
MILACRON INCORPORATED

   /s/ John C. Francy Name:    John C. Francy

--------------------------------------------------------------------------------

Title:    Treasurer

--------------------------------------------------------------------------------

Your reference number:    0500085004641

--------------------------------------------------------------------------------













--------------------------------------------------------------------------------

